       Case 2:11-cr-00450-TLN Document 421 Filed 03/04/21 Page 1 of 2


 1   Alexis Haller SBN 201210
     Law Office of Alexis Haller
 2   7960B Soquel Drive, #130
     Aptos, California 95003
 3   Telephone: (831) 685-4730
     Facsimile: (831) 603-4041
 4   E-mail: ahaller@ahlawoffice.com
 5   Attorney for VERA ZHIRY
 6

 7

 8
                                     UNITED STATES DISTRICT COURT
 9
                                     EASTERN DISTRICT OF CALIFORNIA
10
                                         SACRAMENTO DIVISION
11

12   UNITED STATES OF AMERICA,                        Case No. 2:11-CR-450-TLN-4
13                      Plaintiff,                    STIPULATION AND ORDER TO EXTEND
                                                      SELF-SURRENDER DATE
14          vs.
15   VERA ZHIRY,                                      Judge:     Hon. Troy L. Nunley
16                      Defendant.
17

18          Defendant Vera Zhiry and the United States of America, by and through their respective
19   counsel of record, hereby stipulate and agree as follows:
20          1.      Pursuant to this Court’s order of August 4, 2017, Ms. Zhiry has been released on
21   bail pending the appeal in the above-captioned matter.
22          2.      On December 17, 2020, the Court of Appeals for the Ninth Circuit issued its
23   mandate in the appeal (Ninth Circuit Case No. 17-10344).
24          3.      On January 5, 2021, pursuant to the parties’ stipulation submitted in light of the
25   COVID-19 pandemic, this Court set a self-surrender date of March 17, 2021, for Ms. Zhiry.
26          4.      Due to the continuing COVID-19 pandemic, the parties stipulate that Ms. Zhiry’s
27   self-surrender date be extended to June 15, 2021, and respectfully request that the Court issue an
28   order instructing Ms. Zhiry to self-surrender to the institution designated by the Bureau of Prisons
                                                  1
       Case 2:11-cr-00450-TLN Document 421 Filed 03/04/21 Page 2 of 2


 1   or, if no such institution has been designated, to the United States Marshals Service office in
 2   Sacramento, California, at or before 2:00 p.m. on that date.
 3          5.      All conditions of release shall remain in effect until Ms. Zhiry surrenders.
 4          IT IS SO STIPULATED.
 5
     Dated: March 3, 2021                                 /s/ Alexis Haller
 6                                                        Alexis Haller
                                                          Attorney for Defendant Vera Zhiry
 7

 8

 9   Dated: March 3, 2021                                 /s/ Lee Bickley
                                                          Lee Bickley
10                                                        Assistant United States Attorney
                                                          Attorney for Plaintiff
11

12

13                                                ORDER
14          The Court, having received and considered the parties’ stipulation, and good cause
15   appearing therefrom, adopts the parties’ stipulation in its entirety as its order. The Court orders
16   that defendant Vera Zhiry, having been previously convicted and sentenced to the custody of the
17   Bureau of Prisons, shall self-surrender to the institution designated by the Bureau of Prisons, or if
18   no such institution has been designated, to the United States Marshals Service office in
19   Sacramento, California, on or before June 15, 2021, at 2:00 p.m.
20          IT IS SO ORDERED.
21   Dated: March 3, 2021
22

23                                                            Troy L. Nunley
                                                              United States District Judge
24

25

26

27

28


                                                      2
